Citation Nr: 1134909	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-10 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for thoracic spine disability.

2.  Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran reported active service from August 1973 to June 1978 and from May 1979 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

Although the appeal also originally included the issues of service connection for low back disability and bilateral hearing loss, these benefits were granted by rating decision in January 2007 and are therefore no longer in appellate status.	

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges that the Veteran had been afforded a VA examination for his claim of service connection for thoracic spine disability in December 2006.  Nevertheless, the Board finds that the medical opinion rendered is inadequate.  When the VA examiner explained the basis for his opinion, he stated that the Veteran's midback pain did not begin until after service.  However, an August 1980 service treatment record shows that the Veteran complained of pains in the thoracic region.  Additionally, a December 1981 emergency care and treatment record from service shows Acute Thoracic PVM/S (paravertebral muscle spasms).   

Post service treatment records show treatment for cervical spine pain.  Moreover, the Veteran asserts that he had cervical spine pain in service.  The Board notes that the Veteran is competent to testify as to symptoms of cervical spine disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  With the Veteran's assertions of in-service symptoms of cervical spine disability and post service treatment records showing complaints of cervical spine pain, the Board believes that the Veteran should be scheduled for a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, VA treatment records from 2008 and 2009 have been associated with the claims file but no Supplemental Statement of the Case has been issued, addressing these new records.  Remand is also required to consider these new records.  38 C.F.R. § 19.31 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of any current thoracic and lumbar spine disability.  The claims file should be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the current thoracic spine disability is causally related to service?

b)  Is it at least as likely as not (a 50% or higher degree of probability) that the current cervical spine disability is causally related to service?
 
A complete rationale should be provided for any opinion offered.

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record, including the VA treatment records from 2008 and 2009 in the file, and readjudicate the issues on appeal.  If any issue on appeal remains denied, the RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


